The prosecution of this appellant was for the violation of an ordinance of the city of Huntsville; the specific charge being the violation of the prohibition laws of said city. From a conviction in the mayor's court, he appealed to the circuit court, and was there tried by the court, without a jury, upon an amended complaint filed by the city, was again convicted, and, from the judgment of conviction in the circuit court, this appeal was taken. The appeal is here submitted upon motion to affirm. This motion must prevail, as there are no assignments of error or brief by appellant, as the law requires in appeals of this character. Motion to affirm is granted.
Affirmed.